Citation Nr: 0207617	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a heart 
condition.  The veteran perfected an appeal of that decision.

This case was previously before the Board in October 1998, at 
which time the Board determined that the claim for service 
connection for heart disease was not well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), in which 
the Court had held that VA cannot assist in the development 
of a claim that is not well grounded.  

The veteran appealed the Board's October 1998 decision to the 
Court, and in an August 2001 order the Court vacated the 
Board's October 1998 decision and remanded the appeal to the 
Board for compliance with the provisions of the VCAA and re-
adjudication in light of those provisions.  

In October 2000, the veteran died.  However, the Court was 
not notified of the veteran's death until after it had issued 
its August 2001 order.  Accordingly, in a February 2002 order 
the Court vacated its August 2001 order, again vacated the 
Board's October 1998 decision, and dismissed the veteran's 
appeal due to his interceding death.  


FINDINGS OF FACT

1.  In an October 1997 rating decision the RO denied 
entitlement to service connection for heart disease.

2.  The Board issued a decision in October 1998 which denied 
entitlement to service connection for heart disease.

3.  The veteran died in October 2000.

4.  In a February 2002 order the Court vacated the Board's 
October 1998 decision and dismissed the veteran's appeal.


CONCLUSION OF LAW

The October 1997 RO rating decision, and all subsequent 
decisions regarding the veteran's entitlement to service 
connection for heart disease, are vacated and his appeal is 
dismissed.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in October 2000, while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  

In Landicho the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. 
§ 20.1104.  In accordance with this precedent, the Court 
vacated the Board's October 1998 decision and dismissed the 
appeal in February 2002.  The veteran's appeal to the Board 
has become moot by virtue of his death and must be dismissed 
for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its October 1997 rating decision 
and any subsequent decision regarding the issue of 
entitlement to service connection for heart disease, and the 
veteran's appeal is dismissed.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

